Hanna, J.
The apj>ellants assigned certain promissory notes to one English, who assigned them to appellees as collaterals to secure a debt due by him -to them. Suit by the appellees against the appellants on their assignment, on the ground that the makers of the notes were insolvent. The appellants averred that the notes were by them assigned *492without recourse, and produced a separate writing of said English to that effect. It is alleged that this writing was obtained by fraud.
P. lowry, E. Dumont and O. B. Torbett, for the appellants.
4ues^on presented as to the competency of a witness. As the judgment must be reversed upon another point, it is of no practical utility to decide the question so made, because of a late statute changing the rule in reference thereto.
The Court instructed the jury that “ a party receiving a negotiable note or bill of exchange, before due, in good faith, in the usual course of trade, without fraud, is not bound by equities which exist between the parties, of which he has no notice; ” and refused to instruct the jury that the notes were subject to such equities.
The instruction given was erroneous; and we are not able to perceive but that it was well calculated to mislead the jury-
Per dunam.
The judgmentis reversed, with costs. Cause remanded.